SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated financial statements as of September 30, 2015, with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of US Dollars, unless otherwise indicated) Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the financial statements 9 1. The Company and its operations 9 2. Basis of preparation 9 3. The “Lava Jato” (Car Wash) Operation and its effects on the Company 10 4. Basis of consolidation 10 5. Summary of significant accounting policies 10 6. Cash and cash equivalents and Marketable securities 11 7. Trade and other receivables 12 8. Inventories 15 9. Disposal of assets and legal mergers 15 10. Investments 16 11. Property, plant and equipment 18 12. Intangible assets 19 13. Impairment 20 14. Exploration for and evaluation of oil and gas reserves 21 15. Trade payables 21 16. Finance debt 22 17. Leases 24 18. Related party transactions 25 19. Provision for decommissioning costs 26 20. Taxes 27 21. Employee benefits (Post-Employment) 31 22. Shareholders’ equity 33 23. Sales revenues 34 24. Other expenses, net 34 25. Costs and Expenses by nature 35 26. Net finance income (expense) 35 27. Supplemental information on statement of cash flows 36 28. Segment Information 37 29. Provisions for legal proceedings 41 30. Collateral for crude oil exploration concession agreements 45 31. Risk management 46 32. Fair value of financial assets and liabilities 50 33. Subsequent events 51 34. Information Related to Guaranteed Securities Issued by Subsidiaries 52 2 Petróleo Brasileiro S.A. – Petrobras Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have reviewed the accompanying condensed consolidated balance sheet of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of September 30, 2015, and the related condensed consolidated statements of income and comprehensive income for the three-month and nine-month periods ended September 30, 2015 and September 30, 2014 and the condensed consolidated changes in shareholders’ equity and statement of cash flows for the nine-month periods ended September 30, 2015 and September 30, 2014. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). As discussed in Note 3 to the condensed consolidated financial statements, during the third quarter of 2014, the Company wrote off US$ 2,527 million of overpayments on the acquisition of property plant and equipment incorrectly capitalized, according to testimony obtained from Brazilian criminal investigations. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the accompanying consolidated statement of financial position as of December 31, 2014, and the related consolidated statements of income, comprehensive income, cash flows (not presented herein) and changes in shareholders’ equity for the year then ended, and, in our report dated April 22, 2015, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed accompanying consolidated statement of financial position as of December 31, 2014 is fairly stated in all material respects in relation to the accompanying consolidated statement of financial position from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Rio de Janeiro, Brazil November 12, 2015 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position September 30, 2015 and December 31, 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 6 25,138 16,655 Trade payables 15 6,706 9,760 Marketable securities 6 1,102 9,323 Finance debt 16 13,424 11,868 Trade and other receivables, net 7 5,325 7,969 Finance lease obligations 17 11 16 Inventories 8 8,202 11,466 Income taxes payable 20.1 216 247 Recoverable income taxes 20.1 711 1,063 Other taxes payable 20.1 3,310 4,064 Other recoverable taxes 20.1 1,850 2,748 Payroll, profit sharing and related charges 1,549 2,066 Advances to suppliers 133 423 Pension and medical benefits 21 567 796 Other current assets 1,862 1,180 Others 1,784 2,301 44,323 50,827 27,567 31,118 Assets classified as held for sale 74 5 Liabilities on assets classified as held for sale 49 − 44,397 50,832 27,616 31,118 Non-current assets Non-current liabilities Long-term receivables Finance debt 16 114,035 120,218 Trade and other receivables, net 7 4,283 4,832 Finance lease obligations 17 40 56 Marketable securities 6 86 109 Deferred income taxes 20.2 291 3,031 Judicial deposits 29.1 2,244 2,682 Pension and medical benefits 21 11,880 16,491 Deferred income taxes 20.2 3,713 1,006 Provisions for legal proceedings 29.1 1,651 1,540 Other tax assets 20.1 2,688 4,008 Provision for decommissioning costs 19 5,078 8,267 Advances to suppliers 1,984 2,409 Others 646 988 Others 2,416 3,817 133,621 150,591 17,414 18,863 Total liabilities 161,237 181,709 Shareholders' equity 22.1 Investments 10 4,024 5,753 Share capital (net of share issuance costs) 107,101 107,101 Property, plant and equipment 11 165,590 218,730 Change in interest in subsidiaries 148 148 Intangible assets 12 3,054 4,509 Profit reserves 67,397 66,423 190,082 247,855 Accumulated other comprehensive (deficit) (101,792) (57,400) Attributable to the shareholders of Petrobras 72,854 116,272 Non-controlling interests 388 706 Total equity 73,242 116,978 Total assets 234,479 298,687 Total liabilities and shareholder's equity 234,479 298,687 The Notes form an integral part of these Financial Statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income September 30, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Note Jan-Sep/2015 Jan-Sep/2014 3Q-2015 3Q-2014 Sales revenues 23 75,167 110,248 23,179 38,844 Cost of sales (52,325) (84,717) (16,484) (29,859) Gross profit 22,842 25,531 6,695 8,985 Income (expenses) Selling expenses (2,954) (5,356) (1,087) (2,959) General and administrative expenses (2,622) (3,430) (776) (1,190) Exploration costs 14 (1,435) (2,471) (630) (1,017) Research and development expenses (553) (812) (157) (292) Other taxes (2,413) (521) (861) (243) Write-off - overpayments incorrectly capitalized − (2,527) − (2,527) Other expenses, net 24 (3,483) (5,209) (1,547) (2,724) (13,460) (20,326) (5,058) (10,952) Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 9,382 5,205 1,637 (1,967) Finance income 982 1,297 526 516 Finance expenses (4,904) (2,791) (1,805) (1,003) Foreign exchange and inflation indexation charges (3,236) 572 (1,947) 60 Net finance income (expense) 26 (7,158) (922) (3,226) (427) Share of earnings in equity-accounted investments 10.1 171 430 56 87 Profit sharing 21.2 (61) (338) 65 (56) Net income (loss) before income taxes 2,334 4,375 (1,468) (2,363) Income taxes 20.4 (1,877) (2,014) 49 (51) Net income (loss) 457 2,361 (1,419) (2,414) Net income (loss) attributable to: Shareholders of Petrobras 971 2,355 (1,062) (2,150) Non-controlling interests (514) 6 (357) (264) 457 2,361 (1,419) (2,414) Basic and diluted earnings (loss) per weighted-average of common and preferred share - in U.S. dollars 22.3 0.07 0.18 (0.09) (0.17) The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income September 30, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Sep/2015 Jan-Sep/2014 3Q-2015 3Q-2014 Net income 457 2,361 (1,419) (2,414) Items that will not be reclassified to the statement of income: Actuarial gains (losses) on defined benefit pension plans − (5,234) − (5,234) Deferred income tax − 920 − 920 Cumulative translation adjustments (29,739) (6,011) (15,644) (14,378) (29,739) (10,325) (15,644) (18,692) Items that may be reclassified subsequently to the statement of income: Unrealized gains / (losses) on cash flow hedge - highly probable future exports Recognized in shareholders' equity (22,131) (2,437) (13,988) (5,377) Reclassified to the statement of income 1,304 458 525 124 Deferred income tax 7,083 674 4,578 1,786 (13,744) (1,305) (8,885) (3,467) Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity 1 7 − 4 Reclassified to the statement of income − 1 7 − 4 (13,743) (1,298) (8,885) (3,463) Share of other comprehensive income (losses) in equity-accounted investments (781) (84) (481) (181) Total other comprehensive income (loss): (44,263) (11,707) (25,010) (22,336) Total comprehensive income (loss) (43,806) (9,346) (26,429) (24,750) Comprehensive income (loss) attributable to: Shareholders of Petrobras (43,418) (9,233) (26,167) (24,511) Non-controlling interests (388) (113) (262) (239) Total comprehensive income (loss) (43,806) (9,346) (26,429) (24,750) The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows September 30, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Sep/2015 Jan-Sep/2014 Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 971 2,355 Adjustments for: Non-controlling interests (514) 6 Share of earnings in equity-accounted investments (171) (430) Depreciation, depletion and amortization 8,580 9,563 Impairment of property, plant and equipment, intangible and other assets 678 613 Exploration expenditures written off 1,050 1,869 Write-off - overpayments incorrectly capitalized − 2,527 Allowance for impairment of trade receivables 141 1,831 (Gains) losses on disposal of assets, write-offs of assets, E&P areas returned and cancelled projects, net 274 1,669 Foreign exchange, indexation and finance charges 7,100 2,410 Deferred income taxes, net 1,011 966 Pension and medical benefits (actuarial expense) 1,613 1,383 Decrease (Increase) in assets Trade and other receivables, net 64 (1,987) Inventories (379) 103 Other assets (1,289) (2,666) Increase (Decrease) in liabilities Trade payables (839) (491) Taxes payable 1,378 (112) Pension and medical benefits (510) (578) Other liabilities 178 1,716 Net cash provided by operating activities 19,336 20,747 Cash flows from Investing activities Capital expenditures (16,915) (26,191) Investments in investees (81) (176) Proceeds from disposal of assets 215 584 Divestment (investment) in marketable securities 7,610 (4,356) Dividends received 171 334 Net cash (used in) investing activities (9,000) (29,805) Cash flows from Financing activities Acquisition of Non-controlling interest 119 (22) Financing and loans, net: Proceeds from long-term financing 15,830 29,548 Repayment of principal (11,682) (7,543) Repayment of interest (4,889) (4,560) Dividends paid − (3,924) Net cash provided by (used in) financing activities (622) 13,499 Effect of exchange rate changes on cash and cash equivalents (1,231) (63) Net increase (decrease) in cash and cash equivalents 8,483 4,378 Cash and cash equivalents at the beginning of the year 16,655 15,868 Cash and cash equivalents at the end of the period 25,138 20,246 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity September 30, 2015 and 2014 (Expressed in millions of US Dollars, unless otherwise indicated) Share capital (net of share issuance costs) Accumulated other comprehensive income (deficit) and deemed cost Profit Reserves Share Capital Share issuance costs Change in interest in subsidiaries Cumulative translation adjustment Cash flow hedge - highly probable future exports Actuarial gains (losses) on defined benefit pension plans Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Non-controlling interests Total consolidated shareholders' equity 107,371 (279) 674 (26,440) (3,911) (2,505) (178) 7,919 2,182 729 62,965 − 148,527 596 149,123 Balance at January 1, 2014 107,092 674 (33,034) 73,795 148,527 596 149,123 Capital increase with reserves 9 (9) − − − Realization of deemed cost (3) 3 − − Change in interest in subsidiaries (36) (36) (22) (58) Net income 2,355 2,355 6 2,361 Other comprehensive income (5,892) (1,305) (4,314) (77) (11,588) (119) (11,707) Appropriations: − − Transfer from reserves − − − Dividends − − (23) (23) 107,380 (279) 638 (32,332) (5,216) (6,819) (258) 7,919 2,182 720 62,965 2,358 139,258 438 139,696 Balance at September 30, 2014 107,101 638 (44,625) 76,144 139,258 438 139,696 107,380 (279) 148 (41,968) (7,699) (7,295) (438) 7,919 2,182 720 55,602 − 116,272 706 116,978 Balance at January 1, 2015 107,101 148 (57,400) 66,423 116,272 706 116,978 Capital increase with reserves − Realization of deemed cost (3) 3 − − Change in interest in subsidiaries − − 119 119 Net income (loss) 971 971 (514) 457 Other comprehensive income (loss) (29,865) (13,744) − (780) − (44,389) 126 (44,263) Appropriations: − − Transfer from reserves − Dividends − (49) (49) 107,380 (279) 148 (71,833) (21,443) (7,295) (1,221) 7,919 2,182 720 55,602 974 72,854 388 73,242 Balance at September 30, 2015 107,101 148 (101,792) 67,397 72,854 388 73,242 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras”, “the Company”, or “Petrobras Group”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 – “Interim Financial Reporting” as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. This interim financial information presents the significant changes in the period, without repeating all information previously reported in notes to the Company’s financial statements. As a result, this interim financial information should be read together with the Company’s annual financial statements for the year ended December 31, 2014, which include the full set of notes. The Company has reclassified certain amounts from prior periods to conform to current period presentations. Net income or shareholders’ equity were not affected in any of the periods presented and such reclassifications are set out in note 7. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 – “The effects of changes in foreign exchange rates”. All assets and liabilities are translated into U.S. dollars at the closing exchange rate at the date of the financial statements; income and expenses, as well as cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. Equity items are translated using the exchange rates prevailing at the dates of the transactions. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income (loss) in the consolidated statements of changes in shareholders’ equity. Brazilian Real x U.S. Dollar Mar 2015 Jun 2015 Sep 2015 Mar 2014 Jun 2014 Sep 2014 Dec 2014 Quarterly average exchange rate 2.86 3.07 3.55 2.36 2.23 2.28 2.55 Period-end exchange rate 3.21 3.10 3.97 2.26 2.20 2.45 2.66 The Company’s Board of Directors in a meeting held on November 12, 2015 authorized the consolidated interim financial information for issue. Accounting estimates The preparation of interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: write-off of overpayments incorrectly capitalized, oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, impairment of assets, hedge accounting, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions, and income taxes (income tax – IRPJ and social contribution on net income – CSLL). Although our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 9 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 3. The “Lava Jato” (Car Wash) Operation and its effects on the Company In the third quarter of 2014, the Company wrote off US$2,527 of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. For further information see note 3 to the Company’s December 31, 2014 consolidated financial statements. In preparing its financial statements for the period ended September 30, 2015, the Company carefully considered all available information and does not believe that new developments in the investigations related to the “Lava Jato” (Car Wash) Operation by the Brazilian authorities, by the independent law firms conducting an internal investigation, or by newly set up internal commissions (or a review of the results of previous internal investigations) could materially impact or change the methodology adopted to recognize the write-off described above. Notwithstanding this belief, the Company will continuously monitor the investigations for additional information and, as of September 30, 2015, has not identified any necessary adjustment based on existing information. On May 13, 2015 and on August 25, 2015, the Company received US$ 51 and US$ 21, respectively, representing funds recovered from Pedro José Barusco Filho, a former executive manager of the Services area, who had previously entered into a plea agreement with Brazilian authorities. The amount of US$ 72 was recognized as other income (amounts recovered – “overpayments incorrectly capitalized”). To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. See note 29 for information about the Company’s material legal proceedings, including those related to the “Lava Jato” investigation. 4. Basis of consolidation The consolidated interim financial information includes the interim information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the nine-month period ended September 30, 2015. The main disposal of assets and legal mergers are set out in note 9. 5. Summary of significant accounting policies The same accounting policies and methods of computation were followed in these consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2014. 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 6. Cash and cash equivalents and Marketable securities Cash and cash equivalents Cash at bank and in hand 742 709 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 2,665 1,999 Other investment funds 39 41 2,704 2,040 - Abroad Time deposits 13,262 8,700 Automatic investing accounts and interest checking accounts 5,884 3,573 Other financial investments 2,546 1,633 21,692 13,906 Total short-term financial investments 24,396 15,946 Total cash and cash equivalents 25,138 16,655 Short-term financial investments in Brazil comprise investments in exclusive (single-member) funds, mainly holding Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts, interest checking accounts and other short-term fixed income instruments with maturities of three months or less. Marketable securities In Brazil Abroad Total In Brazil Abroad Total Trading securities 1,099 − 1,099 2,690 − 2,690 Available-for-sale securities 1 2 3 2 19 21 Held-to-maturity securities 71 15 86 102 6,619 6,721 1,171 17 1,188 2,794 6,638 9,432 Current 1,099 3 1,102 2,690 6,633 9,323 Non-current 72 14 86 104 5 109 Trading securities refer mainly to investments in Brazilian Federal Government Bonds and held-to-maturity securities are mainly comprised of time deposits with highly-rated financial institutions abroad. These financial investments have maturities of more than three months and are classified as current assets due to their maturity or the expectation of their realization in the short term. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Trade receivables Third parties 7,253 10,022 Related parties (*) 4,001 4,146 Other receivables 1,184 2,005 12,438 16,173 Allowance for impairment of trade receivables (2,830) (3,372) 9,608 12,801 Current 5,325 7,969 Non-current 4,283 4,832 (*) Includes joint ventures and associates, receivables from the electricity sector and petroleum and alcohol accounts, as set out in note 18. Beginning in 2015 the Company started classifying performance bonuses advanced to customers as other long-term receivables (previously classified as non-current trade and other receivables, net) in order to provide a better presentation of its accounts receivable and to be consistent with the industry practice. As of December 31, 2014, US$ 605 were reclassified. Trade receivables overdue - Third parties Up to 3 months 248 823 From 3 to 6 months 430 178 From 6 to 12 months 506 181 More than 12 months 1,600 1,832 2,784 3,014 Changes in the allowance for impairment of trade receivables Opening balance 3,372 1,406 Additions 1,201 2,484 Write-offs (64) (2) Reversals (684) (128) Cumulative translation adjustment (995) (388) Closing balance 2,830 3,372 Current 1,416 1,448 Non-current 1,414 1,924 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade receivables – electricity sector (isolated electricity system in the northern region of Brazil) As of December 31, 2014 Sales Amounts received Reversals Transfers (*) Inflation indexation CTA As of September 30, 2015 Related parties (Eletrobras Group) Amazonas Distrib. De Energia 2,253 637 (547) − 898 245 (915) 2,571 Centrais Elétricas de Rondônia 471 352 (143) − − 42 (220) 502 Others 242 167 (148) − − 15 (87) 189 Trade receivables - Eletrobras Group 2,966 1,156 (838) − 898 302 (1,222) 3,262 (-) Allowance for impairment of trade receivables (329) (224) − 32 (284) − 160 (645) Trade receivables, net - Eletrobras Group 2,637 932 (838) 32 614 302 (1,062) 2,617 Third parties Cigás 1,433 536 (240) − (898) 28 (460) 399 Cia de Eletricidade do Amapá 243 66 (18) − − − (93) 198 Others 175 303 (324) − − 5 (57) 102 Trade receivables - Third parties 1,851 905 (582) − (898) 33 (610) 699 (-) Allowance for impairment of trade receivables (1,382) (122) − 568 284 − 312 (340) Trade receivables, net - Third parties 469 783 (582) 568 (614) 33 (298) 359 Trade receivables - Total 4,817 2,061 (1,420) − − 335 (1,832) 3,961 (-) Allowance for impairment of trade receivables (1,711) (346) − 600 − − 472 (985) Trade receivables, net - Total 3,106 1,715 (1,420) 600 − 335 (1,360) 2,976 (*) Cigás assigned receivables from Amazonas Distribuidora de Energia to Petrobras, pursuant to the purchase and sale agreement. As of September 30, 2015, US$ 3,401 of the Company’s trade receivables from the isolated electricity system in the northern region of Brazil, related to the sale of fuel oil, natural gas, electricity and other products to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers ( Produtores Independentes de Energia – PIE ) operating in that region, were classified as non-current assets. The balance of those receivables was US$ 3,961 as of September 30, 2015 (US$ 4,817 as of December 31, 2014). Historically, a significant portion of the funds used by those companies to pay for products supplied by the Company comes from the Fuel Consumption Account ( Conta de Consumo de Combustível – CCC ), which provides funds to cover a portion of the costs related to the supply of fuel to thermoelectric power plants located in the northern region of Brazil (operating in the isolated electricity system). However, as a result of changes in the CCC regulations over time, funds transferred from the CCC to the electricity companies in the northern region of Brazil have not been sufficient for them to meet their financial obligations and, as a result, some of these companies have experienced financial difficulties and have not been able to pay for the products supplied by Petrobras. In 2013, a newly passed legislation significantly changed the sources of funds that were used to cover the cost of electricity generated in the Isolated Electricity System and the Brazilian Federal Government started to provide funds to cover costs that in the past were only borne by the CCC . This assistance from the Federal Government would be made available through funds deposited in the Energy Development Account ( Conta de Desenvolvimento Energético – CDE ) by the Brazilian National Treasury. Those funds, however, proved to be insufficient to cover the operational costs of the thermoelectric power plants in the Isolated Electricity System. In 2014, the transfer of funds from the CCC , which was already insufficient to cover the costs related to fuel supplied by the Company, significantly decreased. Following an increase in the amounts owed by the thermoelectric power plants operating in the Isolated Electricity System, the Company intensified negotiations with the state-owned natural gas distribution companies, the independent electricity producers ( PIEs ), subsidiaries of Eletrobras and other private companies. On December 31, 2014, the Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras (the Brazilian Ministry of Mines and Energy participated directly in the negotiations) with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged owing US$ 2,165 to the Company. This amount is being updated monthly based on the Selic interest rate (Brazilian short-term interest rate). Under this agreement, the first of 120 monthly installments was paid in February 2015 and, as of May 7, 2015, US$ 1,858 had been guaranteed by the collateralization of certain amounts payable by the CDE to the CCC . 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In 2015, the Brazilian government reviewed its electricity price regulations and implemented a new pricing policy for the electricity sector, which has already resulted in increases in the tariffs charged to end customers since the first quarter of 2015. The Company expected that this new policy would strengthen the financial situation of the companies in the electricity sector and, consequently reduce the balance of their accounts payable with respect to fuel oil and other products supplied by the Company, which has not occurred. Due to the time lag between starting to charge higher electricity tariffs from end customers and the improvement of the financial situation of the companies in the electricity sector, the flow of payments from end customers that will be transferred to the CCC and used to refund the electricity generation companies for their costs related to fuel purchases is slow and those companies have not been fully refunded and, therefore, the default rates of those companies with respect to products supplied by the Company have increased. However, following the approval of Normative Instruction 675 of the Brazilian National Electricity Agency ( Agência Nacional de Energia Elétrica - ANEEL ) on September 1, 2015, the Company expects that the flow of funds from the CCC to the Company will be accelerated due to the possibility of receiving funds directly from the CCC with respect to products supplied in the prior month and limited to 75% of the average payments made by the CCC in the previous three months. The Company is also adopting restrictive measures, such as requiring advanced payments to prevent the increase of overdue receivables, except when judicial injunctions require the Company to supply fuel without demanding advanced payments. The Company is currently negotiating with those companies to enter into a debt acknowledgement agreement and to pledge additional credits of the CDE as collateral, in the amount of US$ 645, as a result of a governmental authorization for a renegotiation of CDE’s debt with companies that are creditors of the CCC related to overdue receivables between December 1, 2014 and June 30, 2015. As a result, and based on Management’s best judgment, the Company has recognized an allowance for impairment of trade receivables of US$ 346 in 2015 (US$ 1,948 in 2014) with respect to uncollateralized receivables related to products supplied after November 1, 2014, which were overdue as of September 30, 2015. In addition, the Company recognized a reversal of allowance for impairment of trade receivables of US$ 600 in the nine-month period ended September 30, 2015, resulting from receivables from the CDE that were pledged as collaterals and from the existence of restricted funds deposited in an escrow account arising from payments related to a purchase and sale agreement. 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 8. Inventories Crude oil 2,959 3,977 Oil products 2,956 4,333 Intermediate products 537 854 Natural gas and LNG (*) 313 358 Biofuels 115 150 Fertilizers 38 34 6,918 9,706 Materials, supplies and others 1,302 1,806 8,220 11,512 Current 8,202 11,466 Non-current 18 46 (*) Liquid natural gas Inventories are presented net of a US$ 49 allowance reducing inventories to net realizable value (US$ 150 as of December 31, 2014), mainly due to the decrease in international prices of crude oil and oil products. In the nine-month period ended September 30, 2015 the Company recognized as cost of sales a US$ 257 allowance reducing inventories to net realizable value (US$ 485 in the nine-month period ended September 30, 2014). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of US$ 1,603 (US$ 2,316 as of December 31, 2014), as set out in note 21.1. 9. Disposal of assets and legal mergers Disposal of assets Disposal of assets in Argentina On March 30, 2015, Petrobras Argentina S.A., PESA, disposed of its interest in assets located in the Austral Basin in Santa Cruz to Compañía General de Combustibles S.A. (CGC) for a lump-sum payment of US$ 101 made on the same date. The Company recognized a US$ 77 gain in other income. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder for US$ 369, subject to certain condition precedent, such as approval by the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE). On October 30, 2014 the transaction was concluded as set out in the sales and purchase agreement and a US$ 57 gain was recognized in other income. On March 31, 2015, a final price adjustment was agreed between the parties and was paid. The Company recognized the additional payment received of US$ 78 in other income. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Legal mergers On January 30, 2015, the Shareholders’ Extraordinary General Meeting of Petrobras approved the mergers of Arembepe Energia S.A. and Energética Camaçari Muricy S.A. into Petrobras. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect share capital or the Company’s consolidated financial statements. Investments Investments in associates and joint ventures Carrying amount of the investments Share of earnings in the investments Investments accounted for using the equity method Jan-Sep/2015 Jan-Sep/2014 Petrobras Oil & Gas B.V. - PO&G 1,731 1,714 67 183 Braskem S.A. 812 1,711 328 129 Investees in Venezuela 301 301 (1) (5) State-controlled natural gas distributors 250 340 52 86 Guarani S.A. 249 518 (36) (16) Nova Fronteira Bioenergia S.A. 109 163 1 10 Compañia de Inversiones de Energia S.A. - CIESA 61 68 (1) (1) UEG Araucária Ltda 50 73 19 27 Sete Brasil Participações 45 144 (86) (3) Compañia Mega S.A. - MEGA 45 31 17 3 Other petrochemical investees 44 66 11 16 Fundo de Investimentos em Participações 39 137 (87) 2 Other associates (*) 277 470 (113) (1) 4,013 5,736 171 430 Other investees 11 17 − − 4,024 5,753 171 430 (*) Includes impairment losses of US$ 95, as set out in note 13.2. A US$ 196 loss was recognized as a result of impairment losses in Sete Brasil and in FIP Sondas ( Fundo de Investimento em Participações – Sondas), recognized as share of earnings in equity-accounted investments in the statement of income. Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 0.73 0.65 994 879 994 879 Associate Braskem S.A. 212,427 212,427 Common 3.01 4.07 638 864 Braskem S.A. 75,793 75,793 Preferred A 4.20 6.59 318 499 956 1,363 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The market value of these shares does not necessarily reflect the realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value of the Company’s investment as of September 30, 2015, was US$ 956, based on the quoted values of both Petrobras’ interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, on December 31, 2014, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14 to the Company’s consolidated financial statements for the year ended December 31, 2014. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Property, plant and equipment Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Balance at January 1, 2014 7,868 90,405 79,758 49,870 227,901 Additions 30 2,031 30,362 580 33,003 Additions to / review of estimates of decommissioning costs − − − 1,999 1,999 Capitalized borrowing costs − − 3,592 − 3,592 Write-offs (9) (57) (4,024) (196) (4,286) Write-off - overpayments incorrectly capitalized (35) (1,160) (1,078) (91) (2,364) Transfers (***) 2,685 25,371 (36,178) 23,078 14,956 Depreciation, amortization and depletion (534) (7,381) − (4,888) (12,803) Impairment recognition (****) (899) (1,398) (11,670) (2,839) (16,806) Impairment reversal (****) − 17 − 3 20 Cumulative translation adjustment (1,071) (9,832) (7,819) (7,760) (26,482) Balance at December 31, 2014 8,035 97,996 52,943 59,756 218,730 Cost 10,979 142,030 52,943 88,023 293,975 Accumulated depreciation, amortization and depletion (2,944) (44,034) − (28,267) (75,245) Balance at December 31, 2014 8,035 97,996 52,943 59,756 218,730 Additions 194 871 14,492 357 15,914 Additions to / review of estimates of decommissioning costs − − − (12) (12) Capitalized borrowing costs − − 1,372 − 1,372 Write-offs (7) (27) (1,298) (162) (1,494) Transfers 563 5,723 (11,415) 6,415 1,286 Depreciation, amortization and depletion (376) (4,734) − (3,358) (8,468) Impairment recognition − (2) (309) (71) (382) Cumulative translation adjustment (2,639) (24,512) (14,938) (19,267) (61,356) Balance at September 30, 2015 5,770 75,315 40,847 43,658 165,590 Cost 8,156 111,995 40,847 65,866 226,864 Accumulated depreciation, amortization and depletion (2,386) (36,680) − (22,208) (61,274) Balance at September 30, 2015 5,770 75,315 40,847 43,658 165,590 Weighted average of useful life in years 40 (25 to 50 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 28 for assets under construction by business area (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes US$ 10,446 reclassified from Intangible Assets to Property, Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (See note 12.3 to the Company's consolidated financial statements for the year ended December 31, 2014). (****) For more detailed information, see Note 14 to the Company's consolidated financial statements for the year ended December 31, 2014. As of September 30, 2015, property, plant and equipment include assets under finance leases of US$ 123 (US$ 72 as of December 31, 2014). The Company’s property, plant and equipment include US$ 18,830 related to the acquisition costs of areas in the Assignment Agreement. 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Intangible assets By class of assets Software Rights and Concessions Acquired Developed in-house Goodwill Total Balance at January 1, 2014 14,381 142 496 400 15,419 Addition 92 41 118 − 251 Capitalized borrowing costs − − 8 − 8 Write-offs (93) (5) (10) − (108) Transfers (**) (10,346) 7 9 (1) (10,331) Amortization (35) (54) (131) − (220) Impairment recognition (8) − − − (8) Impairment reversal 6 − − − 6 Cumulative translation adjustment (405) (12) (58) (33) (508) Balance at December 31, 2014 3,592 119 432 366 4,509 Cost 4,003 578 1,281 366 6,228 Accumulated amortization (411) (459) (849) − (1,719) Balance at December 31, 2014 3,592 119 432 366 4,509 Addition 12 13 56 − 81 Capitalized borrowing costs − − 4 − 4 Write-offs (88) − (1) − (89) Transfers (1) 3 12 − 14 Amortization (17) (25) (70) − (112) Impairment recognition (30) − − − (30) Cumulative translation adjustment (1,062) (36) (142) (83) (1,323) Balance at September 30, 2015 2,406 74 291 283 3,054 Cost 2,664 421 932 283 4,300 Accumulated amortization (258) (347) (641) − (1,246) Balance at September 30, 2015 2,406 74 291 283 3,054 Estimated useful life - years (*) 5 5 Indefinite (*) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. (**) Includes US$ 10,446 reclassified from Intangible Assets to Property Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement. See Note 12.3 to the Company's consolidated financial statements for the year ended December 31, 2014. 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Impairment The Company’s assets are tested for impairment annually or when there is an indication that their carrying amount may not be recoverable. Based on the new 2015 to 2019 Business and Management Plan - BMP ( Plano de Negócios e Gestão - PNG ), indicating a decrease in the Company’s investment portfolio when compared to the previous BMP and due to the postponement of certain projects or removal from the BMP the Company assessed whether there were any indicators of possible impairment at June 30, 2015. The Company did not identify any indication of impairment for the quarter ended September 30, 2015. Property, plant and equipment and intangible assets For impairment testing purposes, the Company has prioritized the use of the value in use of the assets for which there was an indication that their carrying amount may not be recoverable (individually or grouped into cash-generating units - CGUs). In measuring the value in use of an asset (or a CGU) the Company bases its cash flow projections on: (i) the estimated useful life of the asset or assets grouped into the CGU; (ii) assumptions and financial budgets/forecasts approved by Management for the period corresponding to the expected life cycle of each different business; and (iii) a pre-tax discount rate, which is derived from the Company’s post-tax weighted average cost of capital (WACC). The Company’s identified CGUs are set out in note 5.2 to its financial statements for the year ended December 31, 2014. Projects postponed by the Company’s Management did not result in impairment losses for the respective assets or cash-generating units. However, considering changes in future circumstances and projections, projects removed from the 2015-2019 BMP were also removed from their cash-generating units (as set out in the Company’s financial statements for the year ended December 31, 2014 and when no impairment losses had been recognized for those assets). Impairment losses of US$ 419 were recognized as other expenses in the quarter ended June 30, 2015 as a result of the stand-alone basis impairment tests carried out for those assets, as set out below: Assets or CGU, by nature Impairment losses Business segment Nitrogen Fertilizer Plant - UFN-V 190 Gas & Power RTM Assets 118 RTM Producing properties: E&P activities in Brazil (several CGUs) and assets held for sale (*) 81 E&P - Brazil Signature bonuses (Intangible Assets) - Petrobras America (PAI) 30 E&P - Int'l 419 (*) Includes impairment losses of US$ 8 in property, plant and equipment and US$ 7 in accounts receivable related to the disposal of Bijupirá and Salema fields. In the future, the Company will determine possible uses for these assets, including: (i) using parts and equipment from those projects in other projects; (ii) divesting; (iii) looking for partners for those projects; or (iv) writing off those assets. Investments in associates and joint ventures The Company’s impairment tests of investments in associates and joint ventures resulted in impairment losses of US$ 54 in its biofuels segment, due to projects that were removed from the Company’s 2015-2019 BMP. In addition, a US$ 41 impairment loss was recognized in Copacabana Drilling B.V., Grumari Drilling B.V., Ipanema Drilling B.V., Leblon Drilling B.V., Leme Drilling B.V. and Marambaia Drilling B.V., which are associates of Petrobras Netherland B.V. (PNBV, a wholly-owned subsidiary of Petrobras) and are indirectly controlled by Sete Brasil. 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Those losses of US$ 95 were recognized in share of earnings in equity-accounted investments. Exploration for and evaluation of oil and gas reserves Exploration and evaluation activities include the search for oil and gas beginning with the acquisition of legal rights to explore a specific area through to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the following table. Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 7,000 8,802 Additions to capitalized costs pending determination of proved reserves 1,840 4,272 Capitalized exploratory costs charged to expense (769) (1,366) Transfers upon recognition of proved reserves (620) (3,835) Cumulative translation adjustment (2,309) (873) Closing Balance 5,142 7,000 Intangible Assets 2,028 3,044 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 7,170 10,044 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the table below: Exploration costs recognized in the statement of income Jan-Sep/2015 Jan-Sep/2014 Geological and geophysical expenses 334 568 Exploration expenditures written off (incl.dry wells and signature bonuses) 1,050 1,869 Other exploration expenses 51 34 Total expenses 1,435 2,471 Cash used in : Jan-Sep/2015 Jan-Sep/2014 Operating activities 385 601 Investment activities 2,178 3,748 Total cash used 2,563 4,349 Trade payables Third parties in Brazil 3,072 4,949 Third parties abroad 3,140 4,240 Related parties 494 571 Balance on current liabilities 6,706 9,760 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. Non-compliance with these obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days, depending on the agreement. Delivering financial statements is an obligation included in most financing agreements and non-compliance with that obligation could trigger an event of default and a right to accelerate the debt. A roll-forward of non-current debt is set out below: Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1 , 2014 − 29,000 1,211 49 30,260 Additions (new funding obtained) − 4,319 359 − 4,678 Interest incurred during the year − 202 2 − 204 Foreign exchange/inflation indexation charges − 1,033 79 1 1,113 Transfer from long term to short term − (1,440) (156) (18) (1,614) Cumulative translation adjustment (CTA) − (3,826) (194) (4) (4,024) Balance at December 31, 2014 − 29,288 1,301 28 30,617 Abroad Opening balance at January 1 , 2014 5,805 26,908 42,572 690 75,975 Additions (new funding obtained) 281 6,710 13,766 − 20,757 Interest incurred during the year 4 22 46 8 80 Foreign exchange/inflation indexation charges 103 412 (1,433) 20 (898) Transfer from long term to short term (742) (3,411) (1,260) (42) (5,455) Cumulative translation adjustment (CTA) (207) (743) 119 (27) (858) Balance at December 31, 2014 5,244 29,898 53,810 649 89,601 Total Balance at December 31, 2014 5,244 59,186 55,111 677 120,218 Non-current In Brazil Opening balance at January 1 , 2015 − 29,288 1,301 28 30,617 Additions (new funding obtained) − 4,731 990 − 5,721 Interest incurred during the year − 227 − − 227 Foreign exchange/inflation indexation charges − 3,148 64 1 3,213 Transfer from long term to short term − (1,184) (96) (3) (1,283) Cumulative translation adjustment (CTA) − (10,864) (528) (9) (11,401) Balance as of September 30, 2015 − 25,346 1,731 17 27,094 Abroad Opening balance at January 1 , 2015 5,244 29,898 53,810 649 89,601 Additions (new funding obtained) 163 4,961 2,045 − 7,169 Interest incurred during the year 4 28 34 6 72 Foreign exchange/inflation indexation charges 449 1,814 (832) 59 1,490 Transfer from long term to short term (641) (3,114) (4,864) (35) (8,654) Cumulative translation adjustment (CTA) (462) (1,994) (222) (59) (2,737) Balance as of September 30, 2015 4,757 31,593 49,971 620 86,941 Total Balance as of September 30, 2015 4,757 56,939 51,702 637 114,035 Short-term debt 2,152 3,484 Current portion of long-term debt 9,846 6,845 Accrued interest 1,426 1,539 13,424 11,868 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Summarized information on current and non-current finance debt Maturity in 2020 onwards Total (*) Fair value Financing in Brazilian Reais (BRL): 708 1,900 1,684 2,037 3,405 10,546 20,280 17,142 Floating rate debt 501 1,655 1,229 1,589 2,967 8,828 16,769 Fixed rate debt 207 245 455 448 438 1,718 3,511 Average interest rate 12.5% 13.8% 15.8% 14.0% 13.2% 11.0% 12.4% Financing in U.S.Dollars (USD): 3,265 9,720 8,778 10,122 16,905 37,325 86,115 65,402 Floating rate debt 3,018 4,883 5,114 7,692 12,038 13,528 46,273 Fixed rate debt 247 4,837 3,664 2,430 4,867 23,797 39,842 Average interest rate 2.4% 4.0% 4.3% 3.9% 4.1% 5.8% 4.8% Financing in BRL indexed to USD: 65 395 705 704 701 6,123 8,693 6,955 Floating rate debt 6 23 23 22 19 54 147 Fixed rate debt 59 372 682 682 682 6,069 8,546 Average interest rate 7.1% 7.1% 7.0% 7.1% 7.0% 7.0% 7.0% Financing in Pound Sterling (£): 53 42 − − − 2,594 2,689 1,752 Fixed rate debt 53 42 − − − 2,594 2,689 Average interest rate 5.7% 5.7% − − − 6.0% 6.0% Financing in Japanese Yen (¥): 240 393 94 85 − − 812 796 Floating rate debt 44 85 85 85 − − 299 Fixed rate debt 196 308 9 − − − 513 Average interest rate 1.0% 1.8% 0.7% 0.6% − − 1.3% Financing in Euro (€): 40 202 13 3,070 1,457 4,077 8,859 6,602 Floating rate debt 6 12 12 12 12 175 229 Fixed rate debt 34 190 1 3,058 1,445 3,902 8,630 Average interest rate 3.2% 3.6% 1.8% 3.8% 3.9% 4.4% 4.1% Financing in other currencies: 10 1 − 11 10 Fixed rate debt 10 1 − 11 Average interest rate 14.4% 15.3% − 14.5% Total as of September 30, 2015 4,381 12,653 11,274 16,018 22,468 60,665 127,459 98,659 Total Average interest rate 4.1% 5.5% 6.2% 5.3% 5.6% 6.7% 6.1% Total as of December 31, 2014 11,868 12,572 11,948 17,789 24,189 53,720 132,086 122,713 * The average maturity of outstanding debt as of September 30, 2015 is 7.49 years (6.10 years as of December 31, 2014). The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable - US$ 41,911 as of September 30, 2015. When a quoted price for an identical liability is not available, the fair value is determined based on a theoretical curve derived from the yield curve of the Company's most liquid bonds (level 2) - US$ 56,748 as of September 30, 2015. The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 31.2. Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In the nine-month period ended September 30, 2015, the capitalization rate was 4.99% p.a. (4.29% p.a. in the nine-month period ended September 30, 2014). This rate was applied to the balance of assets under construction as the basis for capitalizing borrowing costs, when eligible. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Lines of credit – Outstanding balance Company Available (Lines of Credit) Used Balance Abroad PGT 500 − 500 Petrobras 1,500 − 1,500 In Brazil Transpetro 2,532 933 1,599 Petrobras 801 648 153 PNBV 2,486 369 2,117 Collateral The financial institutions that have provided financing to the Company have not required Petrobras to provide collateral related to loans, except for certain specific funding instruments to promote economic development, which are collateralized by tangible assets. The loans obtained by structured entities are collateralized based on the projects’ assets, as well as liens on receivables of the structured entities. Certain wholly-owned subsidiaries issue securities that are fully and unconditionally guaranteed by Petrobras (note 34). The Company’s capital market financing relates primarily to unsecured global notes. Leases Future minimum lease payments / receipts – finance leases Receipts Payments Estimated lease payments / receivable Future Value Annual Interest Present Value Future Value Annual Interest Present Value 2015 50 (31) 19 6 − 6 2016 – 2019 732 (448) 284 47 (21) 26 2020 and thereafter 1,687 (525) 1,162 166 (147) 19 As of September 30, 2015 2,469 (1,004) 1,465 219 (168) 51 Current 65 11 Non-current 1,400 40 As of September 30, 2015 1,465 51 Current 59 16 Non-current 1,455 56 As of December 31, 2014 1,514 72 Future minimum lease payments – operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 2015 4,840 2016 - 2019 41,584 2020 and thereafter 58,590 At September 30, 2015 105,014 As of December 31, 2014 118,404 As of September 30, 2015, the balance of estimated future minimum lease payments under operating leases includes US$ 61,991 (US$ 69,565 as of December 31, 2014) with respect to assets under construction, for which the lease term has not commenced. In the nine-month period ended September 30, 2015, the Company recognized expenditures of US$ 7,849 (US$ 7,877 in the nine-month period ended September 30, 2014) for operating lease installments. Related party transactions The Company has a related-party transactions policy, approved by its Board of Directors, which establishes rules to ensure that all decisions involving related parties and potential conflicts of interest take into account applicable laws in the countries in which the Company operates and the parties involved in negotiations. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Jan-Sep/2015 Jan-Sep/2014 Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 2,444 297 78 3,405 506 195 Petrochemical companies 3,041 104 22 5,721 205 82 Other associates and joint ventures 423 123 623 777 152 263 5,908 524 723 9,903 863 540 Government entities Government bonds 317 1,787 − 508 4,339 − Banks controlled by the Federal Government (3,489) 2,366 25,981 (2,239) 3,814 28,304 Receivables from the Electricity sector (Note 7.4) 570 3,262 − 351 2,966 − Petroleum and alcohol account - receivables from Federal government (Note 18.2) − 215 − − 317 − Federal Government - dividends and interest on capital − − − (26) − − Others 33 338 154 (15) 241 224 (2,569) 7,968 26,135 (1,421) 11,677 28,528 Pension plans − − 42 − − 135 3,339 8,492 26,900 8,482 12,540 29,203 Revenues (mainly sales revenues) 6,335 10,242 Foreign exchange and inflation indexation charges, net (1,594) (656) Finance income (expenses), net (1,402) (1,104) Current assets 2,850 6,715 Non-current assets 5,642 5,825 Current liabilities 4,085 1,855 Non-current liabilities 22,815 27,348 3,339 8,492 26,900 8,482 12,540 29,203 Petroleum and Alcohol accounts - Receivables from Federal Government As of September 30, 2015, the balance of receivables related to the Petroleum and Alcohol accounts was US$ 215 (US$ 317 as of December 31, 2014). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Court-ordered expert proceedings are ongoing. Compensation of employees and officers Petrobras’ key management compensation is set out below: Jan-Sep/ 2015 Jan-Sep/ 2014 Officers Board (members and alternates) Total Officers Board (members) Total Wages and short-term benefits 3.0 0.3 3.3 3.1 0.4 3.5 Social security and other employee-related taxes (*) 0.8 0.1 0.9 0.9 − 0.9 Post-employment benefits (pension plan) 0.3 − 0.3 0.2 − 0.2 Total compensation recognized in the statement of income 4.1 0.4 4.5 4.1 0.4 4.5 Total compensation paid 4.1 0.4 4.5 5.2 0.4 5.6 Number of members 8 18 26 7 10 17 (*) The compensation of executive officers and directors is based on legal requirements and guidelines established by the Brazilian Department of Oversight and Governance of State-controlled Companies (Departamento de Coordenação e Governança das Empresas Estatais - DEST). DEST determined that social security and other employee-related taxes were included in the key management compensation proposed at the Annual General Meeting of 2014. Those taxes had been included in 2014, but were not disclosed in the notes to the financial statements. In the nine-month period ended September, 30 2015 the compensation of board members and officers for the consolidated Petrobras group amounted to US$ 15.8 (US$ 22.1 in the nine-month period ended September, 30 2014). The Extraordinary General Meeting held on July 1, 2015 amended article 18 of the Company's Bylaws to allow board members to have alternates with mandates limited to a two-year period; and article 41 to permit that board members alternates may participate in all board meetings and receive a fixed monthly compensation, subject to the total board members compensation limits established in the General Meeting. The Extraordinary General Meeting also voted to increase the total board members compensation established at the Annual General Meeting held on April 29, 2015, by US$ 245 thousand, in order to cover the compensation of the alternate board members from July 2015 to March 2016. Provision for decommissioning costs Non-current liabilities Opening balance 8,267 7,133 Adjustment to provision (43) 2,430 Payments made (890) (679) Interest accrued 184 201 Others 180 75 Cumulative translation adjustment (2,620) (893) Closing balance 5,078 8,267 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Taxes Income taxes and other taxes Income taxes Current assets Current liabilities Taxes in Brazil 699 1,018 158 139 Taxes abroad 12 45 58 108 711 1,063 216 247 Other taxes Current assets Non-current assets Current liabilities Non-current liabilities Current / Deferred ICMS (VAT) 931 1,772 545 787 921 1,275 − − Current / Deferred PIS and COFINS (taxes on revenues) 719 829 1,995 2,983 335 295 − − CIDE 17 13 − − 107 8 − − Production taxes − 933 1,517 − − Withholding income taxes − 456 486 16 − Tax on financial operations (IOF) − 171 − 56 − Others 138 73 140 230 248 281 5 − 1,805 2,687 2,680 4,000 3,171 3,862 77 − Taxes abroad 45 61 8 8 139 202 − − 1,850 2,748 2,688 4,008 3,310 4,064 77 − Tax amnesty program - Programa de Recuperação Fiscal ( REFIS ) On July 16, 2015 Petrobras paid US$ 445 (US$ 333 in cash and US$ 112 in tax credits) related to a definitive ruling at the administrative stage with respect to a tax deficiency notice issued by the Brazilian Federal Tax Authorities. The notice is related to the tax on financial operations ( Imposto sobre operações financeiras - IOF ) applicable to intercompany loans made by Petrobras to foreign subsidiaries in 2008. In addition, Joint Ordinance 1,064 ( Portaria Conjunta RFB/PGFN 1.064 ) issued by the Brazilian Federal Tax Authorities and by the Brazilian Federal Tax Attorney General's Office, and Normative Instruction 1,576/15 ( Instrução Normativa RFB 1.576/15 ) issued by the Brazilian Federal Tax Authorities, both published on August 3, 2015, clarified that taxpayers had an opportunity for relief in connection with additional existing federal tax debts, through the tax amnesty program created under Law 12,996/14 – Programa de Recuperação Fiscal ( REFIS ). The Company has decided to adhere to the REFIS to pay for the tax liabilities set out below: a) Pay amounts due according to the tax deficiency notices issued by the Brazilian Federal Tax Authorities related to the tax on financial operations ( IOF ) applicable to intercompany loans made by Petrobras to its foreign subsidiaries in 2007, 2009 and 2010, and to pay amounts due related to the IOF applicable to similar intercompany loans made in other periods, for which a tax deficiency notice has not been issued (2011 and 2012), in the amount of US$ 977. The Company modified its procedures with respect to the payment of the IOF applicable to transactions in 2013 and, therefore, it does not expect any additional tax deficiency notices. b) pay the tax deficiency notices issued by the Brazilian Federal Tax Authorities related to the alledged failure to withhold income tax ( imposto de renda retido na fonte - IRRF ) on amounts Petrobras paid to its former subsidiary Petrobras International Finance Company (PifCo) with respect to crude oil and oil product imports between 1999 and 2002, 2004, 2005 and 2007 to 2012, in the amount of US$ 800. 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) c) penalties for noncompliance with customs clearance procedures on crude oil and oil product imports from 2008 to 2013, in the amount of US$ 13. The Company will pay those federal tax liabilities in 30 monthly installments following an immediate payment of 20% of the total amount due (after the reductions provided by the tax amnesty program) and using tax credits (tax loss carryforwards) to pay for interest and penalties. The deadline to adhere to the REFIS was September 25, 2015. As a result, the Company recognized a total expense of US$ 2,304 in the nine-month period ended September 30, 2015, of which US$ 1,550 was recognized as other taxes expenses and US$ 754 as finance expenses. In the same period, the Company paid a total amount of US$ 1,752, of which US$ 890 was paid in cash, US$ 509 by using tax credits and US$ 353 by using judicial deposits. Tax amnesty programs – State Tax (Programas de Anistias Estaduais) On July 1, 2015, Petrobras and the State of Rio de Janeiro entered into a Tax Conduct Adjustment Agreement (Termo de Ajustamento de Conduta Tributária) pursuant to State Law 7,020/2015 with respect to tax deficiency notices related to VAT tax (ICMS) in the amount of US$ 182 and agreed to start calculating its VAT tax base pursuant to a methodology defined by both parties to cease the deferral of payment of VAT on natural gas sold to thermoelectric power plants located in the State of Rio de Janeiro. On September 30, 2015 Petrobras entered into a tax amnesty in the State of Espírito Santo pursuant to Law 10,376/2015 to pay amounts due according to tax deficiency notices in the amount of US$ 85 related to its failure to comply with VAT tax (ICMS) regulations in the State of Espírito Santo with respect to application of tax credits, as well as failure to pay VAT on the sale of natural gas products. As a result of those settlement agreements, the Company recognized a total expense of US$ 267, including US$ 233 as other taxes expenses and US$ 34 as finance expense. Brazilian Tax Law – Law 12,973 On May 14, 2014, Law 12,973 was enacted, establishing, among other matters, the repeal of the Transition Tax
